Applicant’s election without traverse of Group I, claims 1-14, is acknowledged.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 4 and 12, which depend on independent claim 1, are inconsistent with claim 1.  Specifically, independent claim 1 recites, “the interconnect side is in contact with the high k dielectric layer,” but dependent claims 4 and 12 inconsistently recite, “an external electrode disposed between the interconnect side and the high k dielectric layer.”  Claim 5 depends on claim 4 and is thus similarly rejected.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 11, which depends on independent claim 1 and intervening dependent claim 6, is unclear in reciting a second via because claims 1 and 6 do not recite a first via.  Claim 11 should apparently depend on claim 10, which recites an interconnect (or first) via.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 14, which depends on independent claim 13, is inconsistent with independent claim 13.  Specifically, independent claim 13 recites, “the 

Claims 1-3, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent 10,290,801 (Narayanan).
As to independent claim 1, Narayanan discloses a Resistive Random-Access Memory (RRAM) (see the entire patent, including the Fig. 4 disclosure) comprising:  an internal electrode 416; a high k dielectric layer 418 (column 13, lines 50-54) surrounding and in contact with the internal electrode, the high k dielectric layer having an external dielectric side not in contact with the internal electrode; a lower substrate 408; a trench 415 having two or more trench sides, the trench disposed in the lower substrate; and an interconnect M4 within the lower substrate, the interconnect having an interconnect top, and interconnect bottom, and an interconnect side, the interconnect side being part of one of the trench sides, wherein the internal electrode 416 and the high k dielectric layer 418 are disposed within the trench and the interconnect side is in contact with the high k dielectric layer 418. 
As to dependent claim 2, Narayanan’s internal electrode 416 is made from one or more of the following:  Titanium Nitride (TiN), Tantalum Nitride (TaN), a metal, copper (Cu), aluminum (Al), and tungsten (W) (column 13, lines 55-63).
As to dependent claim 3, Narayanan’s high k dielectric layer 418 is made from one or more of the following:  a high-k dielectric material, Hafnium Oxide (HfOx), Tantalum Oxide (TaOx), Aluminum Oxide (Al2O3), Zirconium Oxide (ZrOx), and Titanium Oxide (TiOx) (column 13, lines 50-54).  
As to dependent claim 6, Narayanan’s RRAM further comprises an upper substrate 412 (between M4 and M5) disposed on the lower substrate 408. 
As to dependent claim 7, Narayanan’s internal electrode 416 and high k dielectric layer 418 protrude a protrusion distance above the lower substrate 408 into the upper substrate 412. 
As to dependent claim 8, Narayanan’s protrusion distance is less than a thickness of the upper substrate 412. 
As to dependent claim 10, Narayanan’s RRAM further comprises an interconnect via (comprising W) that protrudes through the upper substrate 412 (between M4 and M5) to make contact with the interconnect M4.
As to dependent claim 11, Narayanan’s RRAM further comprises a second via 420 that protrudes into the upper substrate 412 to make contact with the internal electrode 416.



9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 is allowed.  The prior art does not disclose or suggest independent claim 13 as a whole.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814